DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is not clear as it includes the phrase “in a fluctuation cycle of background light”, which does not have a clear definition in laser range detection. It appears as if the phrase has a specific meaning in the context of the pending application (referring to [0044], [0074], Fig 6A, 6B) defining some sort of integer relation between the exposure period of the pixel groups and the fluctuation cycle of background light. Correction and clarification is required. Dependent claims 2-10 fail to remedy this issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (WO 2016/075945 & US 2017/0315238) in view of Short (US 2014/0139668). 
Reference citations for Nagai will use the US publication paragraph numbers. 
Regarding Claim 1, Nagai teaches a distance measuring device that measures a distance to an object using a round-trip time of light [0114-0131; Fig 34-45], the distance measuring device comprising: a light emitter including a light source that radiates light to a measurement target range [#204 of Fig. 34; 0118-19]; a solid-state image sensor that includes a plurality of pixels included in a plurality of pixel groups capable of being exposed independently, and causes the plurality of pixels to perform photoelectric conversion of reflected light from the object within an angle of view of radiation light from the light emitter, the plurality of pixels being arranged in a matrix [#206 of Fig 34; Fig 40-42; 0118-19; 0127]; a light emission and exposure controller [#202, #205 of Fig 34; 0118-19]that (i) instructs a light emission timing and a light emission period of the light source to the light emitter [0119], (ii) instructs, to each of the plurality of pixel groups in the solid-state image sensor, an exposure timing and an exposure period for obtaining pixel signals of types corresponding to a time difference between the radiation light and the reflected light due to a round-trip time of light [0131], and (iii) intermittently exposes the plurality of pixels by exposing each of the plurality of pixel groups at a different exposure time in at least two cyclic exposure periods in a fluctuation cycle of background light according to the exposure timing and the exposure period, the pixel signals of the types corresponding to the time difference between the radiation light and the reflected light [Fig 37; 0124]; and a signal processor that calculates a distance value of the object of which an image is formed by the solid-state image sensor, according to pixel signals of at least two adjacent pixels exposed at the different exposure times for each of the plurality of pixel groups in the solid-state image sensor, the pixel signals corresponding to the 
Regarding Claim 2, Nagai also teaches wherein the signal processor includes: a combiner that combines the pixel signals of the at least two adjacent pixels into a combined pixel signal corresponding to the time difference; and a distance calculator that calculates the distance value of the object from the combined pixel signal, according to the time difference between the radiation light and the reflected light [0129-0131].
Regarding Claim 3, Nagai also teaches wherein in the solid-state image sensor, at least two of the plurality of pixel groups include a first pixel group and a second pixel group, the at least two of the plurality of pixel groups being capable of being exposed independently, the first pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in odd-numbered rows, the second pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in even-numbered rows [Fig 40; 0127].
Regarding Claim 4, Nagai also teaches wherein in the solid-state image sensor, at least two of the plurality of pixel groups include a first pixel group, a second pixel group, a third pixel group, and a fourth pixel group, the at least two of the plurality of pixel groups being capable of being exposed independently, the first pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in even-numbered rows and even-numbered columns, the second pixel group including, among the plurality of pixels in the solid-state image sensor, pixels in the even-numbered rows and odd-numbered columns, the third pixel group including, among the plurality 
Regarding Claim 5, Nagai also teaches wherein the combiner (i) determines whether each of the pixel signals of the at least two adjacent pixels is saturated, (ii) excludes, when at least one of the pixel signals of the at least two adjacent pixels is determined to be saturated, the at least one pixel signal determined to be saturated, and (iii) obtains the combined pixel signal [0120-0131], as adjusting groupings would inherently require interpolation for post-collection analysis of similar images using different pixel groupings.
Regarding Claim 6, Nagai also teaches wherein when the at least one pixel signal is determined to be saturated, the combiner interpolates the at least one signal determined to be saturated, by multiplying, among the pixel signals of the at least two adjacent pixels, a pixel signal determined to be unsaturated by a scale factor of an exposure time corresponding to the at least one pixel signal determined to be saturated to an exposure time corresponding to the pixel signal determined to be unsaturated, and combines the at least one pixel signal interpolated [0120-0131], as adjusting groupings would inherently require interpolation for post-collection analysis of similar images using different pixel groupings.
Regarding Claim 7, Nagai does not explicitly teach – but Short does teach wherein in the light emission and exposure controller, when a cycle of the exposure period for each of the pixel signals of the plurality of pixel groups in the solid-state image sensor is denoted as Tcyc, and the number of exposure periods within one frame is denoted as Ncyc, Tcyc is approximately 1/n relative to a cycle period Tbg of a light source that is included in a lighting device receiving power 
Regarding Claim 8, Nagai also teaches wherein the light emission and exposure controller controls the solid-state image sensor so that in an intermittent exposure period for each of the pixel signals of the plurality of pixel groups in the solid-state image sensor, an exposure period of one of the plurality of pixel groups temporally overlaps an exposure period of another of the plurality of pixel groups, the intermittent exposure period corresponding to the time difference between the radiation light and the reflected light, the exposure period of the other of the plurality of pixel groups being relatively shorter than the exposure period of the one of the plurality of pixel groups [Fig 37; 0118-0124].
Regarding Claim 9, Nagai also teaches wherein the light emission and exposure controller controls the solid-state image sensor so that in an exposure period for at least one of the pixel signals of the plurality of pixel groups, photoelectric conversion of only the background light results in a pixel signal by setting an exposure timing at which the reflected light from the object is not incident on the solid-state image sensor, the exposure period for the at least one of the pixel signals being included in an intermittent exposure period for each of the pixel signals, the intermittent exposure period corresponding to the time difference between the radiation light and the reflected light, and the combiner excludes a background light component from a pixel signal that is at least one of the pixel signals of the two adjacent pixels and includes both a radiation light 
Regarding Claim 10, Nagai also teaches wherein the solid-state image sensor includes: a photodiode that performs photoelectric conversion on the plurality of pixels; a plurality of analog memories that selectively accumulate and hold electric charges generated as a result of the photoelectric conversion by the photodiode [Fig 34-35; 0118-0124]; and an electronic shutter that discards, for all the plurality of pixels, the electric charges generated by the photodiode, the selective accumulation and holding of the electric charges generated by the photodiode being common to each of the plurality of pixel groups [Fig 34-35; 0118-0124], the light emission and exposure controller instructs control of switching of the electronic shutter in the solid-state image sensor, and control of the selective accumulation and holding of the electric charges in each of the plurality of analog memories for a corresponding one of the plurality of pixel groups [Fig 34-35; 0118-0124], and the light emission and exposure controller causes the light emitter to emit pulsed radiation light multiple times, controls the switching of the electronic shutter that generates a pulse synchronized with the pulsed radiation light and having a phase different from a phase of the pulse radiation light [Fig 34-35; 0118-0124], instructs a predetermined one of the plurality of analog memories for a predetermined one of the plurality of pixel groups in the solid-state image sensor to accumulate electric charges in a control period for the electronic shutter that generates the pulse having a phase identical to a phase of the pulsed radiation light [Fig 34-35; 0118-0124], and controls the solid-state image sensor so that the different exposure time of each of the plurality of pixel groups in the solid-state image sensor is generated according to a difference in length of a period of the accumulation of the electric charges corresponding to the number of times the pulsed radiation light is repeatedly emitted [Fig 34-37; 0118-0124; 0127-0131].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nayar (IEEE – 2000) also teaches the limitations of Claims 4-6 regarding pixel groupings, interpolation and saturation on Page 473, Section 3, Lines 1-10; Page 475, Section 6.1, Lines 1-20, Section 6.2 Lines 1-20; and Figs 1 and 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner




/JAMES R HULKA/Primary Examiner, Art Unit 3645